 

EXHIBIT 10.1

AMENDMENT NO. 1 TO

ORGANOVO HOLDINGS, INC.

SEVERANCE AND CHANGE IN CONTROL PLAN

This Amendment No. 1 (this “Amendment”) to the Organovo Holdings, Inc. Severance
and Change in Control Plan (the “Plan”) is effective as of May 19, 2020. All
undefined terms used herein shall have the meaning set forth in the Plan.

1.The Definition of “Change in Control” set forth in Section 1 of the Plan is
hereby amended and restated in its entirety to read as follows:

““Change in Control” means the effective date of the occurrence of any of the
following events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, including for purposes of clarity a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act)) becomes the “beneficial owner” (as such
term is defined in Rule 13d‑3 under the Exchange Act), directly or indirectly,
of securities of Organovo representing more than thirty percent (30%) of the
total Fair Market Value or total combined voting power of Organovo’s
then‑outstanding securities entitled to vote generally in the election of
Directors; provided, however, that a Change in Control shall not be deemed to
have occurred if such degree of beneficial ownership results from any of the
following: (A) an acquisition by any person or group who on the Effective Date
is the beneficial owner of more than thirty percent (30%) of such voting power,
(B) any acquisition directly from Organovo, including, without limitation,
pursuant to or in connection with a public offering of securities, (C) any
acquisition by Organovo, (D) any acquisition by a trustee or other fiduciary
under an employee benefit plan of a Participating Company or (E) any acquisition
by an entity owned directly or indirectly by the shareholders of Organovo in
substantially the same proportions as their ownership of the voting securities
of Organovo; or

(ii) an Ownership Change Event (as defined below) or series of related Ownership
Change Events (collectively, a “Transaction”) in which the shareholders of
Organovo immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in clause (iii) of that definition, the entity to which
the assets of Organovo were transferred (the “Transferee”), as the case may be;
or

(iii) a majority of members of the non-employee Incumbent Directors (as defined
below) is replaced during any twelve (12)-month period; or

(iv) a liquidation, winding up or dissolution of the Company;

provided, however, that a Change in Control shall be deemed not to include an
event described in subsection (i) until the earlier of (a) the person or group
has two or more representatives on the Board of Directors or (b) the person or
group becomes the “beneficial owner” (as such term is defined in Rule 13d‑3
under the Exchange Act), directly or indirectly, of securities of Organovo
representing more than fifty percent (50%) of the total Fair Market Value or
total combined voting power of Organovo’s then‑outstanding securities entitled
to vote generally in the election of Directors.  

For purposes of subsections (i) and (ii), indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own
Organovo or the Transferee, as the case may be, either directly or through one
or more subsidiary corporations or other business entities. 

 

--------------------------------------------------------------------------------

 

In addition for purposes of subsections (i) and (ii), the Committee shall
determine whether multiple acquisitions of the voting securities of Organovo
and/or multiple Ownership Change Events are related and to be treated in the
aggregate as a single Change in Control, and its determination shall be final,
binding and conclusive.

For purposes of this definition of Change in Control, “Incumbent Director” means
a director who either (i) is a member of the Board as of the Effective Date or
(ii) is elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors at the time of such
election or nomination (but excluding a director who was elected or nominated in
connection with an actual or threatened proxy contest relating to the election
of directors of Organovo or at the request of a person or group who is the
“beneficial owner” (as such term is defined in Rule 13d‑3 under the Exchange
Act), directly or indirectly, of securities of Organovo representing more than
five percent (5%) of the total Fair Market Value or total combined voting power
of Organovo’s then‑outstanding securities entitled to vote generally in the
election of Directors); and “Ownership Change Event” means the occurrence of any
of the following with respect to Organovo:  (i) the direct or indirect sale or
exchange in a single or series of related transactions by the shareholders of
Organovo of securities of Organovo representing more than fifty percent (50%) of
the total combined voting power of Organovo’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which Organovo is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets or an exclusive license of
all or substantially all of the intellectual property of Organovo (other than a
sale, exchange or transfer to one or more subsidiaries of Organovo).”

2.The Definition of “Good Reason” set forth in Section 1 of the Plan is hereby
amended and restated in its entirety to read as follows:

““Good Reason” means, without the Participant’s consent:

(i) In the case of a Tier 1, 2, 3, or 4 Employee, a material diminution in the
Participant’s Base Salary or Target Bonus Potential.  This does not apply to a
material diminution in the case of a Tier 1 or Tier 2 Employee resulting from a
determination by both the CEO and the Compensation Committee that Organovo’s
financial condition is such that a reduction in compensation is appropriate and
the reduction is applied uniformly to all Company officers;

(ii) a material diminution in the Participant’s authority, duties, or
responsibilities, which shall include (A) with respect to any Participant who is
a member of the Board, any failure of the Board to appoint or the stockholders
of Organovo to elect such Participant as a member of the Board, or any removal
of Participant from the Board for reasons other than Cause, (B) with respect to
any Participant who is a Tier 1 or Tier 2 Employee, removal from Organovo’s
Executive Team;  

(iii) with respect to any Participant who is a Tier 1, 2, 3, or 4 Employee, a
material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report;

(iv) any requirement that the Participant relocate, by more than fifty (50)
miles, the principal location from which the Participant performs services for
Organovo immediately prior to the termination of employment or the occurrence of
the Change in Control; or

(v) in the case of any Participant who is a Tier 1, 2, 3, or 4 Employee, the
occurrence of an event listed in subsections (i), (iii), or (iv) of the
definition of “Change in Control”.

It shall be a condition precedent to the Participant’s right to terminate
Participant’s employment for Good Reason (whether before or after a Change in
Control) that (i) the Participant shall have first given Organovo written notice
stating with reasonable specificity the breach on which such termination is
premised within ninety (90) days after the Participant becomes aware or should
have become aware of such breach, and (ii) if such breach is susceptible of cure
or remedy, such breach has not been cured or remedied within thirty (30) days
after receipt of such notice.”  

 

--------------------------------------------------------------------------------

 

3.The definition of “Tier 1 Employees” set forth in Section 1 of the Plan is
hereby amended and restated in its entirety to read as follows:

““Tier 1 Employees” means Organovo’s Chief Executive Officer, Chief Financial
Officer, General Counsel and such other executives as the Committee shall
specify from time to time.”

4.Section 10(a) of the Plan is hereby amended and restated in its entirety to
read as follows:

“(a) Amendment and Termination of the Plan.  The Board or the Committee may
amend or terminate the Plan in any respect (including any change to the
Severance Benefits) only with two years notice to Participants (unless such
amendment does not adversely affect Participants); provided, however, that (i)
any amendment or termination will not be effective if there is a Change in
Control during the two year notice period (unless such amendment does not
adversely affect Participants), and (ii) the Plan cannot be amended or
terminated during the twenty-four (24) month period after a Change in
Control.  A Participant ceasing to be eligible for a benefit under the Plan
before a Change in Control, as described in Section 5, is not an amendment or
termination of the Plan.”

5.Except as expressly set forth above, the terms and conditions of the Plan
shall remain unchanged by this Amendment and the Plan shall remain in full force
and effect in accordance with its terms.

 